Mr. Justice Carnes delivered the opinion of the court. 4. Master and servant, § 800*—when instruction not erroneous as omitting element of employer’s knowledge of condition of mar-chine, In an action by an employee to recover for the loss of an eye resulting from failure of the employer to guard saw machinery as required by section 1 of the Act of 1910, J. & A. 1f 5386, where the' right to maintain the action was based on the proviso to section 3 of the Workmen’s Compensation Act of 1912, held that an instruction given for plaintiff was not objectionable for the reason that it omitted the element of defendant’s knowledge of the condition of the machine, where it contained the phrase “intentionally omitted,” since the phrase would imply knowledge of the defect as well as the duty. 5. Master and servant, § 98*—statute relating to guarding of saw machinery construed. Splinters thrown from a saw driven by machinery held to be a danger which an employer is required to guard against under the provisions of section 1 of the Act of 1910, Hurd’s R. S. 1911, p. ,1128, J. & A. If 5386. 6. Master and servant, § 620*—admissibility of evidence. In an action by an employee for personal injury resulting from the failure of the employer to guard daw machinery as required by section 1 of the Act of 1910, Hurd’s R. S. 1911, p. 1128, J. & A. IT 5386, testimony offered by plaintiff to show that there were guards in use or on the market that were practicable to prevent the dangers, held competent. 7. Appeal and error, § 1514*—when remarks of counsel not reversible error. In a suit by an employee to recover, for injuries, the fact that counsel for plaintiff in cross-examination of witnesses called attention to the fact that the suit was defended by an insurance company, held not reversible error where an officer of the defendant previously testified without objection that he notified the insurance company of the accident. 8. Master and servant, § 833*—when rejection of evidence as to condition of machinery not reversible error. In an action by an employee for personal injuries caused by the unguarded condition of machinery, rejection of evidence offered by the employer as to the condition of the machine sometime after the accident held not reversible error where the condition of the machine at the time of the accident was known to many and could have been readily shown. 9. Appeal and error, § 1100*—matters which should be raised in first brief. The point that damages are excessive to he relied upon should be made in the first brief and not in the reply brief.